Title: To George Washington from Leven Powell, 15 June 1793
From: Powell, Leven
To: Washington, George



Dear Sir,
Middleburg Loudoun County [Virginia]  June 15th 1793

On my return home from the Assembly about the first of December last, I found your favor from Baltimore. Having been obliged to leave Richmond on Accots of my ill state of Health and but little prospect of its being in my power to Attend our Courts during the winter, I put your letter into the hands of Mr Matthew Harrison a practicing Lawyer in the County with directions to make the necessary opposition to any motion that should be made for leave to build a mill adjoining your land. Not having been able to travel about untill late in the Spring the present Court was the first opportunity I have had to get information in the business, the result of my enquiries has been that a Mr Shepherd of that neighbourhood has not yet relinquishd the Idea of building a mill & I think it probable about the place you apprehended.
It has been the uniform practice in this County for the Court to give preference to the first applicant, the Law seems to favor that opinion and upon enquiry I find it has always been
 so construed and is still by the magistrates, I am therefore inclined to think it will be very difficult to prevent his getting an order should he first apply; under these circumstances I would beg leave to recommend to your Consideration whether it would not be adviseable for you to obtain an order of Court first, the Law directs that when an order is obtained the Mill must be begun within one year & finish’d within three, but if it was inconvenient for you to begin the work within that time, you might obtain a New order a little before the year expired and continue to do so untill it was convenient to proceed on the Work, the expence of this mode will be trifling. If this method should meet your approbation & wish I shall with pleasure pursue any directions which you may be pleased to give me, in which case it will be necessary to let me know the name of the Stream on which the mill is to be built, and whether the whole work will be on your own land or whether an acre of some other persons land must be condemned to abuting your Dam to & if so whose land it is.
You would have heard from me upon this subject sooner, but I considered it proper to proceed in my enquiries with great caution for fear the person might take the Alarm and make application for an order, and I did not like to Trouble you with a letter without being able to say nearly how the matter stood. With great respect & esteem I am Dr Sir yr Ob., Hble Servt

Leven Powell

